Title: To Thomas Jefferson from Thomas Mann Randolph, 18 January 1800
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Th M Randolph to Th: Jefferson
Edgehill Jan: 18. 1800.

A person who was born in this Co. & has resided all his life in it with a fair reputation: John Kerr the son of James the Magistrate and neighbour of George Divers, called on me on Wednesday the 15th. inst: to inquire about your Shadwell lands a part of which, not more than 100 acres of arable, he wishes to rent for five years, or longer if you please. I rode with him & shewed him all the unoccupied lands of Shadwell, the whole of Lego, and Hickmans old fields. He fixed on the two fields of Lego the Square and oblong and the half of the lower field of Hickmans containing the Apple Orchard, with the use (for this year) of the Cabins which Page occupied, at present inhabited by the family of Peytons overseer upon my permission; given upon reflection that the houses would if deserted suffer dilapidations; and with an express stipulation to remove when required. I undertook to make his proposal to you: he expects the conditions which were made with Peyton. He begs you will give him an answer the very first post as he is very impatient to begin farm operations. If you do not chuse to divide that farm, I believe he will take the quantity he wants any where you please.
Your affairs go on well at Mont’o. but Powell has not arrived: Richardson has, with seven good laborers at an average a little under 20£.
We removed here last week: we are in good health and spirits but our situation from smoke, rain & wind thro’ badly finished windows, and mud from the fresh earth taken out of the Cellars still lying all around, is as uncomfortable as possible.  You have no doubt heard long what reached us yesterday by T. Eston Randolph the birth of a Daughter to Mr. Eppes & the health of Maria. We are, every individual in perfect health.
Yours most affectionatly

Th M Randolph

